DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed July 20, 2022.  Claims1-23 remain pending in the application.  
Claims 1, 10 and 19 are currently amended.  
No claims have been canceled.
No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS, filed July 20, 2022, with respect to claims 1-23 rejected under 35 USC § 103(a) as being unpatentable over Elayda et al. (US 2002/0173298 A1, cited in IDS) in view of MacDuff et al. (US 9,699,653 B2), have been fully considered, but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
	The applicant is reminded that the examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.
	The applicant is reminded that the rejection is made based on the entire content of the cited prior art.  

(1) Applicant’s arguments: “As can be seen, a person, having ordinary skill in the art at the time of invention was made, would not combine or modify Elayda with MacDuff to practice presently claimed embodiment because even if they were combined, the combination would still fail to disclose an IC chip or die including "a digital processing device ... having a semiconductor die designated a portion of the die containing a field programmable gate array (“FPGA”) performing user defined logic functions and another portion of the die including a configurable wireless communication block (“WCB”) containing a built-in wireless transceiver” as recited in Claim 1,” (see REMARKS, page 10, lines 4-10).

Examiner’s response:
The combination of Elayda and MacDuff discloses “having a semiconductor die designated a portion of the die containing a field programmable gate array performing user defined logic functions and another portion of the die including a configurable wireless communication block containing a built-in wireless transceiver,” as recited in amended claim 1 and similarly in amended claims 10 and 19.  FIG. 1 of Elayda is provided below for convenient referencing.

    PNG
    media_image1.png
    388
    712
    media_image1.png
    Greyscale

	FIG. 1 of Elayda illustrates wireless programmable logic device 102 which comprises a programmable logic device die 106 and RF die 114. Paragraph [0019] of Elayda discloses, “Programmable logic device die 106 could be a FPGA, PLA, CPLD, or PPROM die.” Furthermore, paragraph [0019] discloses, “In another embodiment, CMOS process is used. Currently, both the programmable logic device die and base band unit 108 can be implemented using CMOS process. Recently, there are tremendous advances in implementing RF circuit using CMOS process. For example, a new IC built on 0.18 .mu.m CMOS process, called the TC2000 and is marketed by Zeevo Inc., contains the radio, base band unit and interfaces. In this embodiment of wireless programmable logic devices, CMOS process is used to integrate as many functional blocks as possible into a single IC.”
	CMOS, complementary metal-oxide-semiconductor, is a type of metal–oxide–semiconductor field-effect transistor (MOSFET) fabrication process that uses complementary and symmetrical pairs of p-type and n-type MOSFETs for logic functions (Wikipedia). Therefore, CMOS is a semiconductor and programmable logic device 102 is a semiconductor die.
	Thus, the combination of Elayda and MacDuff discloses, "a digital processing device ... having a semiconductor die designated a portion of the die containing a field programmable gate array (“FPGA”) performing user defined logic functions and another portion of the die including a configurable wireless communication block (“WCB”) containing a built-in wireless transceiver” as recited in Claim 1 and similarly in claims 10 and 19.
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Elayda et al. (US 2002/0173298 A1, cited in IDS) in view of MacDuff et al. (US 9,699,653 B2).
Regarding claim 1: 
As shown in FIGS. 1-6, Elayda discloses a computer network (FIG. 2) configured to provide information processing and transmission comprising: 
a wireless network able to provide communication between devices via radio frequencies (FIG. 2 and paragraph [0023]; “The present invention can be used with different wireless communication protocol.”); 
a digital processing device (FIG. 1, wireless programmable logic device 102) coupled to the wireless network (FIG. 1, antenna 104; the antenna couples the digital processing device to a wireless network) and having a semiconductor die designated a portion of the die containing a field programmable gate array (FIG. 1, programmable logic device die 106 and paragraph [0019]; “Programmable logic device die 106 could be a FPGA, PLA, CPLD, or PPROM die.”) performing user defined logic functions and another portion of the die including a configurable wireless communication block  (FIG. 1, RF die 114 and see paragraph [0019]) containing a built-in wireless transceiver (FIG. 1, RF transceiver 110); and 
a host (FIG. 2, host 132) coupled to the wireless network (FIG. 2, antenna 134) and configured to download data from the FPGA via the built-in wireless transceiver of the configurable WCB through the wireless network (paragraph [0028; “In step 172, host 132 sends a query to search for a recognizable FPGA. This query is preferably a digital pattern encoded on an electromagnetic wave of a predetermined frequency and duration. An FPGA responds to the query by sending its identification to host 132.”).

Elayda discloses all of the above, but Elayda does not explicitly disclose wherein the host is a “portable device”.
However, MacDuff, in the same field of endeavor of wireless communications, discloses wherein the host is a portable device (FIG. 3, host device 300 and col. 7, lines 54-61; “FIG. 3 is a system block diagram of a host device, according to an embodiment. The host device 300 can be any wireless electronic device such as, for example, an electronic tablet (e.g., an Apple iPad®, a Samsung ATIV Smart PC®, a Samsung Galaxy®, an Amazon Kindle Fire®, a Toshiba Excite®, etc.), a smart phone (e.g., an Apple iPhone®), a personal digital assistant (PDA), a laptop computer, and/or the like.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Elayda as taught by MacDuff such that the host device of Elayda is portable as taught by MacDuff, thus allowing the convenience of portability (MacDuff, col. 6, lines 10-15). 

Regarding claim 2: 
The combination of Elayda and MacDuff discloses the computer network of claim 1, wherein the wireless network is a Wi-Fi communication network (Elayda discloses in paragraph [0023] “The present invention can be used with different wireless communication protocols,” while MacDuff explicitly states, “For example, a host device can establish a connection with a stylus device via the in-band communication link, e.g., under the Wi-Fi® network,” in col. 4, lines 29-38  ).

Regarding claim 3: 
The combination of Elayda and MacDuff discloses the computer network of claim 1, wherein the wireless network is a Bluetooth communication network (Elayda, paragraph [0023]; “An exemplary protocol is Bluetooth.”).

Regarding claim 4: 
The combination of Elayda and MacDuff discloses the computer network of claim 1, wherein the wireless network is a cellular communication network (Elayda discloses in paragraph [0023] “The present invention can be used with different wireless communication protocols,” while MacDuff explicitly states, “In other instances, the wireless paring may operate via in-band communication links for other primary wireless networks, e.g., an in-band communication link, such as, but not limited to Wi-Fi®, third generation mobile telecommunications (3G), fourth generation mobile telecommunications (4G), and/or the like,” in col. 4, lines 29-38 )

Regarding claim 5: 
The combination of Elayda and MacDuff discloses the computer network of claim 1, wherein the FPGA includes multiple configurable logic blocks for being selectively programmable to perform user defined logic functions and a routing fabric configured to selectively route information between the configurable LBs and input/output ports based on a routing configuration signals (Elayda, paragraph [0002]; “A FPGA typically includes an array of configurable logic blocks (CLBs) surrounded by a ring of programmable input/output blocks (IOBs). The CLBs and IOBs are interconnected by a programmable interconnect structure. The CLBs, IOBs, and interconnect structure are typically programmed by loading a stream of configuration data (bitstream) into internal configuration memory cells that define how the CLBS, IOBs, and interconnect structure are configured.”).

Regarding claim 6: 
The combination of Elayda and MacDuff discloses the computer network of claim 1, wherein the configurable WCB is programmable to facilitate transmitting information between the configurable LB s and the portable device via the wireless network (Elayda, paragraph [0023] discloses that any wireless communication protocol can be used which means the WCB is programmable to facilitate transmitting information between the configurable LBs and the portable device and MacDuff also discloses “The RF transceiver 140 of the first wireless device 120 can connect with the RF transceiver 180 of the second wireless device 160 using any wireless communication technology such as, for example, IEEE 802.11 Wireless Fidelity (Wi-Fi®), Bluetooth®, Bluetooth® Low Energy (e.g., Bluetooth® 4.0, Bluetooth® Smart), Near-Field Communication (NFC) protocol, and/or the like,” in col. 4, lines 65- col. 5, line 3).

Regarding claim 7: 
The combination of Elayda and MacDuff discloses the computer network of claim 1, wherein the configurable WCB is programmable to utilize one of Wi-Fi, Bluetooth, and cellular communication protocols for facilitating communication between the FPGA and the portable device (Elayda, pagragraph [0023]; “The present invention can be used with different wireless communication protocols. An exemplary protocol is Bluetooth.”).

Regarding claim 8: 
The combination of Elayda and MacDuff discloses the computer network of claim 1, wherein the portable device is a smart phone (MacDuff, col. 11, lines 22-27 “The host device can be any wireless electronic device such as, for example, an electronic tablet (e.g., an Apple iPad®, a Samsung ATIV Smart PC®, a Samsung Galaxy®, an Amazon Kindle Fire®, a Toshiba Excite®, etc.), a smart phone (e.g., an Apple iPhone®), a personal digital assistant (PDA), a laptop computer, and/or the like.”).

Regarding claim 9: 
The combination of Elayda and MacDuff discloses the computer network of claim 1, wherein the portable device is a portable computer (MacDuff, col. 11, lines 22-27 “The host device can be any wireless electronic device such as, for example, an electronic tablet (e.g., an Apple iPad®, a Samsung ATIV Smart PC®, a Samsung Galaxy®, an Amazon Kindle Fire®, a Toshiba Excite®, etc.), a smart phone (e.g., an Apple iPhone®), a personal digital assistant (PDA), a laptop computer, and/or the like.”).

Regarding claim 10: 
As shown in FIGS. 1-6, Elayda discloses a system network (FIG. 2) configured to provide information processing and transmission comprising: 
a wireless network able to provide communication between devices via radio frequencies; 
a digital processing device (FIG. 1, wireless programmable logic device 102) coupled to the wireless network (FIG. 1, antenna 104; the antenna couples the digital processing device to a wireless network) and having a semiconductor die designated a portion of the die containing a field programmable gate array (FIG. 1, programmable logic device die 106 and paragraph [0019]; “Programmable logic device die 106 could be a FPGA, PLA, CPLD, or PPROM die.”) performing user defined logic functions and another portion of the die including a configurable wireless communication block  (FIG. 1, RF die 114) containing a built-in wireless transceiver (FIG. 1, RF transceiver 110); and
a host (FIG. 2, host 132) coupled to the wireless network (FIG. 2, antenna 134) and configured to download data from the FPGA via the built-in wireless transceiver of the configurable WCB through the wireless network (paragraph [0028; “In step 172, host 132 sends a query to search for a recognizable FPGA. This query is preferably a digital pattern encoded on an electromagnetic wave of a predetermined frequency and duration. An FPGA responds to the query by sending its identification to host 132.”).

Elayda discloses all of the above, but Elayda does not explicitly disclose wherein the host is a “portable device”.
However, MacDuff, in the same field of endeavor of wireless communications, discloses wherein the host is a portable device (FIG. 3, host device 300 and col. 7, lines 54-61; “FIG. 3 is a system block diagram of a host device, according to an embodiment. The host device 300 can be any wireless electronic device such as, for example, an electronic tablet (e.g., an Apple iPad®, a Samsung ATIV Smart PC®, a Samsung Galaxy®, an Amazon Kindle Fire®, a Toshiba Excite®, etc.), a smart phone (e.g., an Apple iPhone®), a personal digital assistant (PDA), a laptop computer, and/or the like.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Elayda as taught by MacDuff such that the host device of Elayda is portable as taught by MacDuff, thus allowing the convenience of portability (MacDuff, col. 6, lines 10-15). 

Regarding claim 11: 
The combination of Elayda and MacDuff discloses the system network of claim 10, wherein the digital processing device further includes a configuration download block coupled to the portable device and configured to program at least a portion of the FPGA during a configuration mode based on the configuration data received from the wireless network (Elayda, paragraph [0028]; “If a target is found, host 132 performs two types of operations at the same time: (1) sending out configuration bitstream data and (2) determining whether the target FPGA is working properly. In step 176, host 132 determines whether the FPGA can continue to accept configuration data. In one embodiment, the FPGA sends a predetermined signal to host 132 if it cannot accept configuration data. If no such signal is received, host 132 assumes that it can continue to send configuration signal.”)..

Regarding claim 12: 
The combination of Elayda and MacDuff discloses the system network of claim 10, wherein the wireless network is one of a Wi- Fi communication network, a Bluetooth communication network, and a cellular communication network (Elayda discloses in paragraph [0023] “The present invention can be used with different wireless communication protocols,” while MacDuff explicitly states, “For example, a host device can establish a connection with a stylus device via the in-band communication link, e.g., under the Wi-Fi® network.” ).

Regarding claim 13: 
The combination of Elayda and MacDuff discloses the system network of claim 10, wherein the FPGA includes multiple configurable logic blocks  for being selectively programmable to perform user defined logic functions and a routing fabric configured to selectively route information between the configurable LBs and input/output ports based on a routing configuration signals (Elayda, paragraph [0002]; “A FPGA typically includes an array of configurable logic blocks (CLBs) surrounded by a ring of programmable input/output blocks (IOBs). The CLBs and IOBs are interconnected by a programmable interconnect structure. The CLBs, IOBs, and interconnect structure are typically programmed by loading a stream of configuration data (bitstream) into internal configuration memory cells that define how the CLBS, IOBs, and interconnect structure are configured.”).

Regarding claim 14: 
The combination of Elayda and MacDuff discloses the system network of claim 10, wherein the configurable WCB is programmable to facilitate transmitting information between the configurable LBs and the portable device via the wireless network (Elayda, paragraph [0028]; “If a target is found, host 132 performs two types of operations at the same time: (1) sending out configuration bitstream data and (2) determining whether the target FPGA is working properly. In step 176, host 132 determines whether the FPGA can continue to accept configuration data. In one embodiment, the FPGA sends a predetermined signal to host 132 if it cannot accept configuration data. If no such signal is received, host 132 assumes that it can continue to send configuration signal.”).

Regarding claim 15: 
The combination of Elayda and MacDuff discloses the system network of claim 10, wherein the configurable WCB is programmable to comply with one of Wi-Fi, Bluetooth, and cellular communication protocols for facilitating communication between the FPGA and the portable device (Elayda, pagragraph [0023]; “The present invention can be used with different wireless communication protocols. An exemplary protocol is Bluetooth.”).

Regarding claim 16: 
The combination of Elayda and MacDuff discloses the system network of claim 10, wherein the portable device is a smart phone (MacDuff, col. 11, lines 22-27 “The host device can be any wireless electronic device such as, for example, an electronic tablet (e.g., an Apple iPad®, a Samsung ATIV Smart PC®, a Samsung Galaxy®, an Amazon Kindle Fire®, a Toshiba Excite®, etc.), a smart phone (e.g., an Apple iPhone®), a personal digital assistant (PDA), a laptop computer, and/or the like.”)..

Regarding claim 17: 
The combination of Elayda and MacDuff discloses the system network of claim 10, wherein the portable device is a portable computer (MacDuff, col. 11, lines 22-27 “The host device can be any wireless electronic device such as, for example, an electronic tablet (e.g., an Apple iPad®, a Samsung ATIV Smart PC®, a Samsung Galaxy®, an Amazon Kindle Fire®, a Toshiba Excite®, etc.), a smart phone (e.g., an Apple iPhone®), a personal digital assistant (PDA), a laptop computer, and/or the like.”)..




Regarding claim 18: 
The combination of Elayda and MacDuff discloses discloses the system network of claim 10, wherein the portable device is configured to download data from the FPGA during a data mode via the built-in wireless transceiver of the configurable WCB through the wireless network (Elayda, paragraph [0029]; “Host 132 then sends a start command to the target FPGA to start normal operation (step 194).”).

Regarding claim 19: 
As shown in FIGS. 1-6, Elayda discloses a method of wireless accessing a field programmable gate array die (FIG. 1, 102 and paragraph [0019]) containing a wireless communication block comprising: 
initiating a wireless communication request sending from a host to a WCB of FPGA die in a digital processing device via a wireless network (Elayda, paragraph [0028]; “In step 172, host 132 sends a query to search for a recognizable FPGA.”); 
receiving an authentication from the WCB to the host granting the wireless communication request after a process of authentication verified by the WCB via the wireless network (Elayda, paragraph [0028]; “An FPGA responds to the query by sending its identification to host 132. In step 174, host 132 determines whether the responding FPGA is a target FPGA.”); and 
sending a bitstream containing configuration data from the host to the WCB of FPGA die via the wireless network for configuring the logic blocks of the FPGA die (Elayda, paragraph [0028]; “If a target is found, host 132 performs two types of operations at the same time: (1) sending out configuration bitstream data and (2) determining whether the target FPGA is working properly. In step 176, host 132 determines whether the FPGA can continue to accept configuration data.”).

Elayda discloses all of the above, but Elayda does not explicitly disclose wherein the host is a “portable device”.
However, MacDuff, in the same field of endeavor of wireless communications, discloses wherein the host is a portable device (FIG. 3, host device 300 and col. 7, lines 54-61; “FIG. 3 is a system block diagram of a host device, according to an embodiment. The host device 300 can be any wireless electronic device such as, for example, an electronic tablet (e.g., an Apple iPad®, a Samsung ATIV Smart PC®, a Samsung Galaxy®, an Amazon Kindle Fire®, a Toshiba Excite®, etc.), a smart phone (e.g., an Apple iPhone®), a personal digital assistant (PDA), a laptop computer, and/or the like.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Elayda as taught by MacDuff such that the host device of Elayda is portable as taught by MacDuff, thus allowing the convenience of portability (MacDuff, col. 6, lines 10-15). 

Regarding claim 20: 
The combination of Elayda and MacDuff discloses the method of claim 19, further comprising receiving a stream of data indicating status of the FPGA from the WCB to the portable device (Elayda, paragraph [0028]; “If a target is found, host 132 performs two types of operations at the same time: (1) sending out configuration bitstream data and (2) determining whether the target FPGA is working properly.”).

Regarding claim 21: 
The combination of Elayda and MacDuff discloses the method of claim 19, wherein initiating a wireless communication request includes sending a request formatted in Wi-Fi protocol forwarding to the WCB via a Wi-Fi communication network (Elayda discloses in paragraph [0023] “The present invention can be used with different wireless communication protocols,” while MacDuff explicitly states, “For example, a host device can establish a connection with a stylus device via the in-band communication link, e.g., under the Wi-Fi® network.” ).
	
Regarding claim 22: 
The combination of Elayda and MacDuff discloses the method of claim 19, wherein initiating a wireless communication request includes sending a request formatted in Bluetooth protocol forwarding to the WCB via a Bluetooth communication network (Elayda, paragraphs [0023] and [0028]; “In step 172, host 132 sends a query to search for a recognizable FPGA. This query is preferably a digital pattern encoded on an electromagnetic wave of a predetermined frequency and duration. An FPGA responds to the query by sending its identification to host 132. In step 174, host 132 determines whether the responding FPGA is a target FPGA.” And “The present invention can be used with different wireless communication protocols. An exemplary protocol is Bluetooth.” [Elayda uses Bluetooth as an example protocol and discloses how the host device and FPGA communicate]).

Regarding claim 23: 
The combination of Elayda and MacDuff discloses the method of claim 19, wherein initiating a wireless communication request includes sending a request formatted in fifth generation ("5G") protocol forwarding to the WCB via a 5G communication network (MacDuff, col. 4, lines 29-35; “In other instances, the wireless paring may operate via in-band communication links for other primary wireless networks, e.g., an in-band communication link, such as, but not limited to Wi-Fi®, third generation mobile telecommunications (3G), fourth generation mobile telecommunications (4G), and/or the like.” [Elayda may not explicitly disclose 5G, however 5G is/was well known in the art and could be substituted with predictable results]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633